Name: Commission Regulation (EEC) No 1717/82 of 30 June 1982 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/44 1 . 7 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1717/82 of 30 June 1982 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8 ) thereof, Having regard to the opinion of the Monetary Committee , Whereas Article 16(1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1(1 ) (c ) of that Regulation ; Whereas the import levy on molasses must be equal to the threshold price less the cif price ; whereas the threshold price for molasses was fixed by Council Regulation (EEC) No 1411 / 82 of 18 May 1982 fixing, for the 1982/83 marketing year, the derived interven ­ tion prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet , the threshold prices and the amount of compensation for storage costs ( 3 ) ; Whereas the cif price for molasses is calculated by the Commission for a Community frontier crossing point which was fixed at Rotterdam by Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing he Commu ­ nity frontier crossing point for calculating cif prices for sugar (4) ; Whereas this price must be based on the most fabour ­ able purchasing opportunities on the world market established for each product on the basis of quotations or prices on that market adjusted for any deviation from the standard quality for which the threshold price is fixed ; whereas the standard quality for molasses was defined by Commission Regulation ( EEC) No 785 / 68 of 26 June 1968 determining the standard quality and laying down detailed rules for calculating the cif price for molasses (*) ; Whereas, when the most favourable purchasing oppor ­ tunities on the world market are being established , the Commission must take account of all available infor ­ mation on offers on the world market, on quotations on the exchanges which are important for world trade, on prices recorded on important third-country markets and on sales concluded in international trade of which it has knowledge , either directly or through the agency of the Member States ; whereas , under the terms of Article 7 of Regulation (EEC) No 785/68 , the Commission may for this purpose take an average of several prices as a basis , provided this average can be regarded as being representative of actual market trends ; Whereas the Commission must disregard information if the goods concerned are not of sound and fair marketable quality or if the price quoted in an offer relates to a small quantity and is not representative of the market ; whereas offer prices which can be regarded as not representative of actual market trends must also be disregarded ; Whereas any prices or offer taken into consideration which are not for delivery cif Rotterdam must be adjusted, account being taken in particular of the diffe ­ rences in the cost of transporting the goods between the port of loading and the port of destination and between the port of loading and Rotterdam ; Whereas, if information on molasses of the standard quality is to be comparable, prices must , depending on the quality of the molasses offered , be increased or reduced in the light of the results obtained by applying Article 6 of Regulation (EEC) No 785/68 ; Whereas the cif price may, by way of exception , be left unchanged for a limited period if the offer price which served as a basis for the previous calculation of the cif price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the cif price ; Whereas the levy must be fixed each week ; whereas pursuant to Article 5 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the(') OJ No L 177 , 1 . 7 . 1981 , p . 4 . ( 2 OJ No L 74. 18 . 3 . 1982 , p . 1 . ( 3 ) OJ No L 162 , 12 . 6 . 1982 , p . 3 0 OJ No L 89 , 10 . 4 . 1968 , p . 3 . O OJ No L 145 , 27 . 6 . 1968 , p . 12 . 1 . 7 . 82 Official Journal of the European Communities No L 189/45 relationg to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the levy for molasses should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : application of levies on sugar ('), as last amended by Regulation (EEC) No 1428/78 (2), the levy is altered only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than 0-06 ECU per 100 kilograms in relation to the levy previously fixed ; Whereas in accordance with Article 21 ( 1 ) of Regula ­ tion (EEC) No 1785/81 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas if the levy system is to operate normally, levies should be calculated on currencies following basis :  in the case of currences which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on the central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in Article 1 The import levy referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of molasses, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 30 June 1982 fixing the import levy on molasses (ECU / 100 kg) CCT heading Description Levy No 17.03 Molasses, whether or not decolorized 0 (') OJ No L 151 , 30 . 6 . 1968 , p . 42. n OJ No L 171 , 28 . 6 . 1978 , p . 34 .